DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claims 1 and 11, the prior art does not disclose or render obvious the wherein the light source device is configured to provide a first beam, a second beam, a third beam, and a first compensation beam, the first beam and the first compensation beam have a first polarization state, the second beam and the third beam have a second polarization state, and the first polarization state is different from the second polarization state, the light homogenizing element is disposed on transmission paths of the first beam, the second beam, the third beam, and the first compensation beam and is configured to convert the first beam, the second beam, the third beam, and the first compensation beam into an illumination beam, the polarization element is disposed on the transmission paths of the first beam and the first compensation beam and is located between the light source device and the light homogenizing element, and
the first beam and the first compensation beam pass through the polarization element to change polarization states of the first beam and the first compensation beam to be the same as polarization states of the second beam and the third beam.
FIG. 2 shows a light source 200 comprising a  first LED device 202 and a second LED device 204. The LED devices 202, 204 are arranged to alternately emit light to enable an improved emission. A polarizing beam splitter (PBS) 206 is arranged to direct polarized light from the LED devices 202, 204 towards a light output of the light source. The LED devices 202, 204 produce unpolarized light, i.e. light polarized in both s-state and p-state", thus these beams 402, 404, 406, 408 of Krijn are all unpolarized light. The discussed limitations of the amended claim 1 have not been disclosed by Krijn. Further, according to FIG.4 (shown below) and paragraph [0036] of Krijn, which reads "To achieve p-polarized light at the output, the switchable retarders 416, 418, 420 are in off =state when the first LED device 402 is active, the first switchable retarder 416 is in on-state when the second LED device 404 is active, while the other switchable retarders 418, 420 are in off-state. Similarly, when the third LED device 406 is active, the second switchable retarder 418 is in on-state, while the other switchable retarders 416, 420 are in off state, and when the further LED device 408 is active, the third switchable retarder 420 is in on-state, while the other switchable retarders 416, 418 is in off-state. Thus, a lower duty-cycle is achieved. The number of alternating LED devices can be arbitrary by this structure, where more alternating LED devices result in a lower duty-cycle, which implies lower temperature of the LED devices, which improves light emission"; therefore, output power of the light source 400 is reduced because of the polarization selection in the PBSs 410, 412 and 414. More 
	Claims 2-10 and 12-20 are allowed as they depend from allowed claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882